Exhibit 10.3


EXECUTION VERSION


AMENDMENT NO. 1 TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDMENT NO. 1 TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Agreement”) dated as of May 20, 2020 is made by and among SONIC AUTOMOTIVE,
INC., a Delaware corporation (the “Company”), each Lender party hereto, BANK OF
AMERICA, N.A. (“Bank of America”), in its capacity as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”), and as Swing Line
Lender and L/C Issuer and each of the Loan Parties (as defined in the Credit
Agreement) signatory hereto.
W I T N E S S E T H:


WHEREAS, the Company, the Administrative Agent, Swing Line Lender and L/C
Issuer, Wells Fargo Bank, National Association, as an L/C Issuer, and the
lenders parties thereto from time to time (collectively, the “Lenders” and
individually, a “Lender”) have entered into that certain Fourth Amended and
Restated Credit Agreement dated as of November 30, 2016 (as hereby amended and
as from time to time further amended, modified, supplemented, restated, or
amended and restated, the “Credit Agreement”; capitalized terms used in this
Agreement and not otherwise defined herein shall have the respective meanings
given thereto in the Credit Agreement), pursuant to which the Lenders have made
available to the Company a revolving credit facility, including a letter of
credit subfacility and a swing line subfacility; and
WHEREAS, each of the Subsidiary Guarantors has entered into the Subsidiary
Guaranty pursuant to which each has guaranteed the payment and performance of
the obligations of the Company under the Credit Agreement and other Loan
Documents; and
WHEREAS, the Company and the respective Loan Parties that are parties thereto
have entered into the Security Agreement, the Escrow Security Agreement, the
Pledge Agreement and other Security Instruments, securing the Obligations under
the Credit Agreement and other Loan Documents; and


WHEREAS, the Company has requested that the Administrative Agent and the Lenders
amend certain provisions of the Credit Agreement as set forth below, and the
Administrative Agent and the Lenders signatory hereto are willing to effect such
amendment on the terms and conditions contained in this Agreement;
NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.Amendment to Credit Agreement; Exiting Lender. Subject to the terms and
conditions set forth herein, the Credit Agreement is hereby amended as follows:
(a)Schedule 2.01 (Commitments and Applicable Percentages) of the Credit
Agreement is hereby amended and restated to read in its entirety as set forth on
Schedule 2.01 attached hereto.
(b)Exiting Lender; Reallocation.
(i) Each of the Administrative Agent, the undersigned Lenders and the Loan
Parties hereby (x) acknowledge and agree that (A) American Honda Finance
Corporation (“AHFC”)  shall be repaid on the Effective Date the outstanding
amount of principal on





--------------------------------------------------------------------------------



the Loans and accrued and unpaid interest and fees owed to it under the Credit
Agreement and the other Loan Documents (the “AFHC Payment”) and (B) the
Commitment of AHFC shall automatically terminate on the Effective Date without
further action; and (y) waive any requirement under the Loan Documents
(including, without limitation, Sections 2.05, 2.06 and 2.13 of the Credit
Agreement) that such AHFC Payment be made to the Lenders on a pro rata basis or
any prior notice thereof.
(ii) Simultaneously with the Effective Date, the parties hereby agree that the
Commitment of each of the Lenders shall be as set forth in Schedule 2.01
attached hereto, and the outstanding amount of the Loans (the “Outstanding
Loans”) (without giving effect to any Borrowings of Loans under the Credit
Agreement on the Effective Date, but after giving effect to this Agreement)
shall be reallocated in accordance with such Commitments. On the Effective Date,
the Lenders shall make full cash settlement with one another with respect to the
Outstanding Loans and outstanding Commitments, and with any exiting Lender,
either directly or through the Administrative Agent, as the Administrative Agent
may direct or approve, with respect to all such reallocations in Commitments,
such that after giving effect to such settlements the Commitment of each Lender
as of the Effective Date shall be as set forth on Schedule 2.01 attached hereto
2.Effectiveness; Conditions Precedent. This Agreement and the amendments to the
Credit Agreement herein provided shall become effective as of the Effective Date
at the time when each of the following conditions has been satisfied:
(a)the Administrative Agent shall have received counterparts of this Agreement,
duly executed by the Company, Bank of America, as Administrative Agent, L/C
Issuer and Swing Line Lender, each Guarantor and each Lender (other than AHFC);
(b)an exiting lender letter executed by AHFC, pursuant to which AHFC waives any
requirement in the Credit Agreement to provide prior notice of the AHFC Payment
and any right to consent to this Agreement in form and substance acceptable to
the Administrative Agent;
(c)upon the reasonable request of any Lender made at least ten (10) days prior
to the date hereof, the Company shall have provided to such Lender, and such
Lender shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act, in each case at least five (5) Business Days prior to the date
hereof and (ii) at least ten (10) days prior to the date hereof, any Loan Party
that qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation shall have delivered, to each Lender that so requests, a Beneficial
Ownership Certification in relation to such Loan Party; and
(d)all fees and expenses payable to the Administrative Agent, the Arranger and
the Lenders (including the fees and expenses of counsel to the Administrative
Agent) to the extent invoiced on or prior to the date hereof shall have been
paid in full (without prejudice to final settling of accounts for such fees and
expenses).
3.Consent of the Loan Parties. The Company hereby consents, acknowledges and
agrees to the amendments set forth herein and hereby confirms and ratifies in
all respects the Company Guaranty (including without limitation the continuation
of the Company’s payment and performance obligations thereunder upon and after
the effectiveness of this Agreement and the amendments contemplated hereby) and
the enforceability of the Company Guaranty against the Company in accordance
with its terms. Each


2

--------------------------------------------------------------------------------



Subsidiary Guarantor hereby consents, acknowledges and agrees to the amendments
set forth herein and hereby confirms and ratifies in all respects the Subsidiary
Guaranty (including without limitation the continuation of such Subsidiary
Guarantor’s payment and performance obligations thereunder upon and after the
effectiveness of this Agreement and the amendments contemplated hereby) and the
enforceability of such Subsidiary Guaranty against such Subsidiary Guarantor in
accordance with its terms. Each Loan Party hereby consents, acknowledges and
agrees to the amendments set forth herein and hereby confirms and ratifies in
all respects each Security Instrument to which such Loan Party is a party
(including without limitation the continuation of the perfection and priority of
each Lien thereunder upon and after the effectiveness of this Agreement and the
amendments contemplated hereby) and the enforceability of such Security
Instrument against such Loan Party in accordance with its terms.
4.Representations and Warranties. In order to induce the Administrative Agent
and the Lenders to enter into this Agreement, each Loan Party represents and
warrants to the Administrative Agent and the Lenders as follows:
(a)The representations and warranties made by each Loan Party in Article V of
the Credit Agreement and in each of the other Loan Documents to which such Loan
Party is a party are true and correct on and as of the date hereof, both before
and after giving effect to this Agreement and the other Amendment Documents, in
each case except to the extent that such representations and warranties
expressly relate to an earlier date in which case they are true and correct as
of such earlier date, and except that the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Credit Agreement
will be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Credit Agreement;
(b)The Persons appearing as Subsidiary Guarantors on the signature pages to this
Agreement constitute all Persons who are required to be Subsidiary Guarantors
pursuant to the terms of the Credit Agreement and the other Loan Documents,
including without limitation all Persons who became Subsidiaries or were
otherwise required to become Subsidiary Guarantors after the Closing Date, and
each of such Persons has become and remains a party to a Subsidiary Guaranty as
a guarantor thereunder;
(c)This Agreement and each other Amendment Document has been duly authorized,
executed and delivered by the Company and each of the other Loan Parties party
hereto and constitutes a legal, valid and binding obligation of each such party,
except as may be limited by general principles of equity or by the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally; and
(d)Both before and after giving effect to this Agreement and the other Amendment
Documents, no Default or Event of Default has occurred and is continuing.
5.Entire Agreement. This Agreement, together with all the other Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof. None of the terms or
conditions of this Agreement may be changed,


3

--------------------------------------------------------------------------------



modified, waived or canceled orally or otherwise, except in writing and in
accordance with Section 10.01 of the Credit Agreement.
6.Full Force and Effect of Agreement. Except as hereby specifically amended,
modified or supplemented, the Credit Agreement and all other Loan Documents are
hereby confirmed and ratified in all respects and shall be and remain in full
force and effect according to their respective terms.
7.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or electronic delivery (including by .pdf) shall be
effective as delivery of a manually executed counterpart of this Agreement.
8.Governing Law. This Agreement shall in all respects be governed by, and
construed in accordance with, the laws of the State of North Carolina applicable
to contracts executed and to be performed entirely within such State, and shall
be further subject to the provisions of Section 10.14 of the Credit Agreement.
9.Enforceability. Should any one or more of the provisions of this Agreement be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.
10.References. All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended hereby and as further
amended, modified, supplemented, restated, or amended and restated from time to
time.
11.Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Company, each of the other Loan Parties, the Administrative
Agent, the Lenders, and their respective successors, legal representatives, and
assignees to the extent such assignees are permitted assignees as provided in
Section 10.06 of the Credit Agreement.
12.Loan Document. This Agreement shall be deemed to be a “Loan Document” under
and as defined in the Credit Agreement, for all purposes.
[Signature pages follow.]






4


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.
        
COMPANY:
SONIC AUTOMOTIVE, INC.
By: /s/ Heath R. Byrd    
Name: Heath R. Byrd
Title: Executive Vice President and Chief
Financial Officer






GUARANTORS / GRANTORS:
AM GA, LLC
AM REALTY GA, LLC
ANTREV, LLC
ARNGAR, INC.
AUTOBAHN, INC.
ECHOPARK AUTOMOTIVE, INC.
ECHOPARK NC, LLC
ECHOPARK REALTY TX, LLC
ECHOPARK SC, LLC
ECHOPARK TX, LLC
EP REALTY NC, LLC
EP REALTY SC, LLC
FAA BEVERLY HILLS, INC.
FAA CONCORD H, INC.
FAA CONCORD T, INC.
FAA HOLDING CORP.
FAA LAS VEGAS H, INC.
FAA POWAY H, INC.
FAA SAN BRUNO, INC.
FAA SERRAMONTE H, INC.
FAA SERRAMONTE L, INC.
FIRSTAMERICA AUTOMOTIVE, INC.
FORT MILL FORD, INC.
FRANCISCAN MOTORS, INC.
KRAMER MOTORS INCORPORATED
L DEALERSHIP GROUP, INC.
MARCUS DAVID CORPORATION
ONTARIO L, LLC
PHILPOTT MOTORS, LTD.
By: /s/ Heath R. Byrd   
Typed Name: Heath R. Byrd
Typed Title: Vice President and Treasurer


AMENDMENT NO. 1 TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
(Sonic Automotive, Inc.)

--------------------------------------------------------------------------------



GUARANTORS / GRANTORS, continued:
SAI AL HC1, INC.
SAI AL HC2, INC.
SAI AM FLORIDA, LLC
SAI ATLANTA B, LLC
SAI CHAMBLEE V, LLC
SAI CHATTANOOGA N, LLC
SAI CLEARWATER T, LLC
SAI CLEVELAND N, LLC
SAI COLUMBUS MOTORS, LLC
SAI COLUMBUS T, LLC
SAI COLUMBUS VWK, LLC
SAI DENVER B, INC.
SAI DENVER M, INC.
SAI DS, LLC
SAI DS REALTY TX, LLC
SAI FAIRFAX B, LLC
SAI FL HC2, INC.
SAI FL HC3, INC.
SAI FL HC4, INC.
SAI FL HC7, INC.
SAI FORT MYERS B, LLC
SAI FORT MYERS H, LLC
SAI FORT MYERS M, LLC
SAI FORT MYERS VW, LLC
SAI GA HC1, LLC
SAI IRONDALE IMPORTS, LLC
SAI IRONDALE L, LLC
SAI LONG BEACH B, INC.
SAI MCKINNEY M, LLC
SAI MD HC1, INC.
SAI MONROVIA B, INC.
SAI MONTGOMERY B, LLC
SAI MONTGOMERY BCH, LLC
SAI MONTGOMERY CH, LLC
SAI NASHVILLE CSH, LLC
SAI NASHVILLE H, LLC
SAI NASHVILLE M, LLC
SAI NASHVILLE MOTORS, LLC
SAI OK HC1, INC.
SAI ORLANDO CS, LLC
SAI PEACHTREE, LLC
SAI PENSACOLA A, LLC
SAI PHILPOTT T, LLC
By: /s/ Heath R. Byrd   
Typed Name: Heath R. Byrd
Typed Title: Vice President and Treasurer


AMENDMENT NO. 1 TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
(Sonic Automotive, Inc.)

--------------------------------------------------------------------------------



GUARANTORS / GRANTORS, continued:
SAI ROARING FORK LR, INC.
SAI ROCKVILLE IMPORTS, LLC
SAI ROCKVILLE L, LLC
SAI S. ATLANTA JLR, LLC
SAI STONE MOUNTAIN T, LLC
SAI TN HC1, LLC
SAI TN HC2, LLC
SAI TN HC3, LLC
SAI TYSONS CORNER H, LLC
SAI VA HC1, INC.
SAI WEST HOUSTON B, LLC
SANTA CLARA IMPORTED CARS, INC.
SONIC - 2185 CHAPMAN RD., CHATTANOOGA, LLC
SONIC – CADILLAC D, L.P.
SONIC – DENVER T, INC.
SONIC – FORT WORTH T, L.P.
SONIC – HOUSTON V, L.P.
SONIC - INTEGRITY DODGE LV, LLC
SONIC – LAS VEGAS C WEST, LLC
SONIC – LS CHEVROLET, L.P.
SONIC – LS, LLC
SONIC – LUTE RILEY, L.P.
SONIC – NEWSOME CHEVROLET WORLD, INC.
SONIC – RICHARDSON F, L.P.
SONIC – SHOTTENKIRK, INC.
SONIC – STEVENS CREEK B, INC.
SONIC ADVANTAGE PA, L.P.
SONIC AUTOMOTIVE – 3401 N. MAIN, TX, L.P.
SONIC AUTOMOTIVE – 4701 I-10 EAST, TX, L.P.
SONIC AUTOMOTIVE 2752 LAURENS RD., GREENVILLE, INC.
SONIC AUTOMOTIVE AVIATION, LLC
SONIC AUTOMOTIVE F&I, LLC
SONIC AUTOMOTIVE OF CHATTANOOGA, LLC
SONIC AUTOMOTIVE OF NASHVILLE, LLC
SONIC AUTOMOTIVE OF NEVADA, INC.
SONIC AUTOMOTIVE OF TEXAS, L.P.
SONIC AUTOMOTIVE SUPPORT, LLC
SONIC AUTOMOTIVE WEST, LLC
SONIC AUTOMOTIVE-9103 E. INDEPENDENCE, NC, LLC
SONIC CALABASAS M, INC.
SONIC DEVELOPMENT, LLC
By: /s/ Heath R. Byrd   
Typed Name: Heath R. Byrd
Typed Title: Vice President and Treasurer


AMENDMENT NO. 1 TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
(Sonic Automotive, Inc.)

--------------------------------------------------------------------------------



GUARANTORS / GRANTORS, continued:
SONIC DIVISIONAL OPERATIONS, LLC
SONIC HOUSTON JLR, LP
SONIC HOUSTON LR, L.P.
SONIC MOMENTUM B, L.P.
SONIC MOMENTUM JVP, L.P.
SONIC MOMENTUM VWA, L.P.
SONIC OF TEXAS, INC.
SONIC RESOURCES, INC.
SONIC SANTA MONICA M, INC.
SONIC WALNUT CREEK M, INC.
SONIC-BUENA PARK H, INC.
SONIC-CAPITOL IMPORTS, INC.
SONIC-CLEAR LAKE VOLKSWAGEN, L.P.
SONIC - HARBOR CITY H, INC.
SONIC-JERSEY VILLAGE VOLKSWAGEN, L.P.
SONIC-VOLVO LV, LLC
SRE ALABAMA-2, LLC
SRE ALABAMA-5, LLC
SRE CALIFORNIA – 1, LLC
SRE CALIFORNIA–2, LLC
SRE CALIFORNIA – 3, LLC
SRE CALIFORNIA – 5, LLC
SRE CALIFORNIA – 6, LLC
SRE CALIFORNIA – 7 SCB, LLC
SRE CALIFORNIA – 8 SCH, LLC
SRE CALIFORNIA – 9 BHB, LLC
SRE CALIFORNIA 10 LBB, LLC
SRE COLORADO – 1, LLC
SRE COLORADO – 2, LLC
SRE COLORADO – 3, LLC
SRE COLORADO – 4 RF, LLC
SRE COLORADO – 5 CC, LLC
SRE FLORIDA – 1, LLC
SRE GEORGIA 4, LLC
SRE HOLDING, LLC
SRE MARYLAND - 1, LLC
SRE NEVADA-2, LLC
SRE NORTH CAROLINA – 2, LLC
SRE NORTH CAROLINA – 3, LLC
SRE OHIO 1, LLC
SRE OHIO 2, LLC
SRE OKLAHOMA-2, LLC
SRE SOUTH CAROLINA-2, LLC
By: /s/ Heath R. Byrd   
Typed Name: Heath R. Byrd
Typed Title: Vice President and Treasurer


AMENDMENT NO. 1 TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
(Sonic Automotive, Inc.)

--------------------------------------------------------------------------------



GUARANTORS / GRANTORS, continued:
SRE SOUTH CAROLINA – 3, LLC
SRE SOUTH CAROLINA – 4, LLC
SRE TENNESSEE – 1, LLC
SRE TENNESSEE – 2, LLC
SRE TENNESSEE – 3, LLC
SRE TENNESSEE 6, LLC
SRE TENNESSEE-4, LLC
SRE TENNESSEE-5, LLC
SRE TENNESSEE 7, LLC
SRE TEXAS – 1, L.P.
SRE TEXAS – 2, L.P.
SRE TEXAS – 3, L.P.
SRE TEXAS – 4, L.P.
SRE TEXAS – 5, L.P.
SRE TEXAS – 6, L.P.
SRE TEXAS – 7, L.P.
SRE TEXAS – 8, L.P.
SRE TEXAS 10, LLC
SRE TEXAS 11, LLC
SRE TEXAS 12, LLC
SRE TEXAS 13, LLC
SRE TEXAS 14, LLC
SRE TEXAS 15, LLC
SRE TEXAS 9, LLC
SRE VIRGINIA – 1, LLC
SRE VIRGINIA – 2, LLC
STEVENS CREEK CADILLAC, INC.
TOWN AND COUNTRY FORD, INCORPORATED
TT DENVER, LLC
TTRE CO 1, LLC
WINDWARD, INC.
By: /s/ Heath R. Byrd   
Typed Name: Heath R. Byrd
Typed Title: Vice President and Treasurer






AMENDMENT NO. 1 TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
(Sonic Automotive, Inc.)

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.,
as Administrative Agent
By: /s/ Denise Jones    
Typed Name: Denise Jones    
Typed Title: Senior Vice President   






BANK OF AMERICA, N.A.,
as Revolving Administrative Agent
(as collateral agent under the Loan Documents)
By: /s/ Denise Jones    
Typed Name: Denise Jones    
Typed Title: Senior Vice President   




LENDERS:


BANK OF AMERICA, N.A., as Swing Line Lender, L/C Issuer and as a Lender
By: /s/ David T. Smith   
Typed Name: David T. Smith    
Typed Title: Senior Vice President   




MERCEDES-BENZ FINANCIAL SERVICES USA LLC, as a Lender
By: /s/ Michele Nowak   
Typed Name: Michele Nowak    
Typed Title: Credit Director, National Accounts 




BMW FINANCIAL SERVICES NA, LLC,
as a Lender
By: /s/ Thomas Rumfola   
Typed Name: Thomas Rumfola   
Typed Title: GM, Commercial Finance Credit  
By: /s/ Alexander Calcasola   
Typed Name: Alexander Calcasola   
Typed Title: Commercial Credit Manager  


AMENDMENT NO. 1 TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
(Sonic Automotive, Inc.)

--------------------------------------------------------------------------------



TOYOTA MOTOR CREDIT CORPORATION,
as a Lender
By: /s/ Gerald Jules    
Typed Name: Gerald Jules    
Typed Title:  National Manager, National Accounts 




JPMORGAN CHASE BANK, N.A., as a Lender
By: /s/ Adam Sigman    
Typed Name: Adam Sigman    
Typed Title: Executive Director   




COMERICA BANK, as a Lender
By: /s/ Coby McGee    
Typed Name: Coby McGee    
Typed Title:  Portfolio Manager   




VW CREDIT, INC., as a Lender
By: /s/ Robb Nerdin    
Typed Name: Robb Nerdin    
Typed Title: Senior Manager    




U.S. BANK, NATIONAL ASSOCIATION,
as a Lender
By: /s/ Katherine Taylor   
Typed Name: Katherine Taylor    
Typed Title: Vice President    




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and as an L/C Issuer
By: /s/ Chad McNeill    
Typed Name: Chad McNeill    
Typed Title: Vice President    






AMENDMENT NO. 1 TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
(Sonic Automotive, Inc.)

--------------------------------------------------------------------------------



WORLD OMNI FINANCIAL CORP., as a Lender
By: /s/ Marc Einorn    
Typed Name: Marc Einhorn    
Typed Title: Vice President Credit Administration 




CAPITAL ONE, N.A., as a Lender
By: /s/ Jeff Edge    
Typed Name: Jeff Edge    
Typed Title: Senior Vice President   




MASSMUTUAL ASSET FINANCE LLC,
as a Lender
By: /s/ Donald Buttler   
Typed Name: Donald Buttler    
Typed Title: Senior Vice President   




PNC BANK, NATIONAL ASSOCIATION,
as a Lender
By: /s/ Krutesh Trivedi   
Typed Name: Krutesh Trivedi    
Typed Title: Senior Vice President   




TD BANK, N.A., as a Lender
By: /s/ Judy C. Johnson   
Typed Name: Judy C. Johnson    
Typed Title: VP Market Credit Manager, Major Accounts    




AMENDMENT NO. 1 TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
(Sonic Automotive, Inc.)


--------------------------------------------------------------------------------



SCHEDULE 2.01
COMMITMENTS AND
APPLICABLE PERCENTAGES

LenderCommitmentApplicable
PercentageMercedes-Benz Financial Services USA LLC$53,000,000.0021.588594705%BMW
Financial Services NA, LLC$43,000,000.0017.515274949%Toyota Motor Credit
Corporation$27,000,000.0010.997963340%Bank of America,
N.A.$26,000,000.0010.590631365%JPMorgan Chase Bank,
N.A.$17,500,000.007.128309572%Comerica Bank$17,000,000.006.924643585%VW Credit,
Inc.$15,000,000.006.109979633%U.S. Bank National
Association$12,000,000.004.887983707%Wells Fargo Bank, National
Association$10,000,000.004.073319756%World Omni Financial
Corp.$7,000,000.002.851323829%Capital One,
N.A.$4,500,000.001.832993890%MassMutual Asset Finance
LLC$4,500,000.001.832993890%PNC Bank, National
Association$4,500,000.001.832993890%TD Bank,
N.A.$4,500,000.001.832993890%Total$245,500,000.00100.000000000%









SCHEDULE 2.01
TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
(Sonic Automotive, Inc.)